Exhibit 10.44

FIRST AMENDMENT TO PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (the “Amendment”) is made effective
February 15, 2012 (the “Effective Date”) by and between 2775 NORTHWOODS, LLC, a
Georgia limited liability company, as “Seller” and DC-2775 NORTHWOODS PARKWAY,
LLC, a Delaware limited liability company, as “Buyer”.

RECITALS

A. Seller and Buyer entered into that certain Purchase Agreement (the
“Contract”) for a certain tract or parcel of land and all improvements thereon,
including the building located in Norcross, Georgia (the “Property”).

B. The parties have agreed to extend the Review Period.

NOW THEREFORE, for ten dollars ($10.00) and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference. All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Contract.

2. Review Period. Section 4.01 of the Contract is amended by deleting the date
of the thirtieth (30th) day following the Effective Date and inserting in lieu
thereof the date of March 2, 2012.

3. Closing. Section 6.01 of the Contract is deleted in its entirety and the
following is inserted in lieu thereof.

“Section 6.01. Subject to satisfaction or waiver of the Conditions Precedent to
Closing set forth in Section 9.05 of this Contract, the purchase and sale of the
Property (the “Closing”) will be held through escrow at the offices of the Title
Company and will occur at 11:00 a.m. Tampa, Florida time on the earlier of the
date which is: (i) five (5) business days following receipt by Seller of
Purchaser’s written notice of its intent to close following the expiration of
the Review Period or March 19, 2012 (the “Closing Date”). Notwithstanding the
foregoing, Purchaser may extend the Closing Date for an additional fifteen
(15) days by giving Seller at least two (2) days prior notice and making the
Extension Deposit with the Title Company.”

4. Ratification. Except as modified hereby, all terms and conditions of the
Agreement remain in full force and effect and are hereby ratified and confirmed.

5. Counterparts. This Amendment may be executed in one or more counterparts and
transmitted via facsimile, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
effective as of the Effective Date.

 

WITNESSES:       PURCHASER:          DC-2775 NORTHWOODS PARKWAY, LLC,
a Delaware limited liability company          By:    /s/ John E. Carter /s/
Elizabeth Fay       John E. Carter Elizabeth Fay       CEO /s/ Lisa A. Drummond
      Lisa A. Drummond                SELLER:       2775 NORTHWOODS, LLC, a
Georgia limited liability company /s/ Henry Sawyer       By:    /s/ R. Tyler
Edgarton Henry Sawyer       R. Tyler Edgarton       Managing Member /s/ Maggie
Wynn          Maggie Wynn         